
	
		I
		112th CONGRESS
		1st Session
		H. R. 1591
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Bass of New
			 Hampshire (for himself and Mr.
			 Matheson) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Veterans’ Affairs and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To guarantee that military funerals are conducted with
		  dignity and respect.
	
	
		1.Short titleThis Act may be cited as the
			 Sanctity of Eternal Rest for Veterans
			 Act of 2011 or the SERVE Act of 2011.
		2.Purpose and
			 authority
			(a)PurposeThe
			 purpose of this Act is to provide necessary and proper support for the
			 recruitment and retention of the Armed Forces and militia employed in the
			 service of the United States by protecting the dignity of the service of the
			 members of such Forces and militia, and by protecting the privacy of their
			 immediate family members and other attendees during funeral services for such
			 members.
			(b)Constitutional
			 authorityCongress finds that this Act is a necessary and proper
			 exercise of its powers under the Constitution, article I, section 8, paragraphs
			 1, 12, 13, 14, 16 and 18, to provide for the common defense, raise and support
			 armies, provide and maintain a navy, make rules for the government and
			 regulation of the land and naval forces, and provide for organizing and
			 governing such part of the militia as may be employed in the service of the
			 United States.
			3.Amendment to
			 title 18Section 1388 of title
			 18, United States Code is amended to read as follows:
			
				1388.Prohibition on
				disruptions of funerals of members or former members of the armed
				forces
					(a)ProhibitionFor
				any funeral of a member or former member of the Armed Forces that is not
				located at a cemetery under the control of the National Cemetery Administration
				or part of Arlington National Cemetery, it shall be unlawful for any person to
				engage in an activity during the period beginning 120 minutes before and ending
				120 minutes after such funeral, any part of which activity—
						(1)(A)takes place within the
				boundaries of the location of such funeral or takes place within 300 feet of
				the point of the intersection between—
								(i)the boundary of the location of
				such funeral; and
								(ii)a road, pathway, or other route of
				ingress to or egress from the location of such funeral; and
								(B)includes any individual willfully
				making or assisting in the making of any noise or diversion that is not part of
				such funeral and that disturbs or tends to disturb the peace or good order of
				such funeral;
							(2)(A)is within 500 feet of
				the boundary of the location of such funeral; and
							(B)includes any individual willfully and
				without proper authorization impeding or tending to impede the access to or
				egress from such location or disrupting or tending to disrupt a funeral
				procession; or
							(3)is within 500 feet
				of the boundary of the residence, home or domicile of any surviving member of
				the deceased person's immediate family and includes any individual willfully
				making or assisting in the making of any noise or diversion that disturbs or
				tends to disturb the peace of the persons located at such location.
						(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title or
				imprisoned not more than 2 years, or both.
					(c)Civil
				remedies
						(1)District
				courtsThe district courts of the United States shall have
				jurisdiction—
							(A)to prevent and
				restrain violations of this section; and
							(B)for the
				adjudication of any claims for relief under this section.
							(2)Attorney
				generalThe Attorney General may institute proceedings under this
				section.
						(3)ClaimsAny
				person, including a surviving member of the deceased person's immediate family,
				who suffers injury as a result of conduct that violates this section
				may—
							(A)sue therefor in
				any appropriate United States district court or in any court of competent
				jurisdiction; and
							(B)recover damages as
				provided in subsection (d) and the cost of the suit, including reasonable
				attorneys’ fees.
							(4)EstoppelA
				final judgment or decree rendered in favor of the United States in any criminal
				proceeding brought by the United States under this section shall estop the
				defendant from denying the essential allegations of the criminal offense in any
				subsequent civil proceeding brought by a person or by the United States.
						(d)Actual and
				statutory damages
						(1)In
				generalIn addition to any penalty imposed under subsection (b),
				a violator of this section is liable in an action under subsection (c) for
				actual or statutory damages as provided in this subsection.
						(2)Actions by
				private personsA person bringing an action under subsection
				(c)(3) may elect, at any time before final judgment is rendered, to recover the
				actual damages suffered by him or her as a result of the violation or, instead
				of actual damages, an award of statutory damages for each violation involved in
				the action.
						(3)Actions by
				Attorney GeneralThe Attorney General under subsection (c)(2) is
				entitled to recover an award of statutory damages for each violation involved
				in the action notwithstanding any recovery under subsection (c)(3).
						(4)Statutory
				damagesA court may award, as the court considers just, statutory
				damages in a sum of not less than $25,000 or more than $50,000 per
				violation.
						(e)Rebuttable
				presumptionIt shall be a rebuttable presumption that the
				violation was committed willfully for purposes of determining relief under this
				section if the violator, or a person acting in concert with the violator, did
				not have reasonable grounds to believe, either from the attention or publicity
				sought by the violator or other circumstance, that the conduct of such violator
				or person would not disturb or tend to disturb the peace or good order of such
				funeral, impede or tend to impede the access to or egress from such funeral,
				disrupt or tend to disrupt to a funeral procession, or disturb or tend to
				disturb the peace of any surviving member of the deceased persons
				immediate family who may be found at the residence, home or domicile of the
				deceased persons immediate family on the date of the service or
				ceremony.
					(f)DefinitionsIn
				this section—
						(1)the term
				Armed Forces has the meaning given the term in section 101 of
				title 10 and includes members and former members of the National Guard who were
				employed in the service of the United States; and
						(2)the term
				immediate family shall have the same meaning given such term in
				section 115 of this
				title.
						.
		4.Amendment to
			 title 38
			(a)In
			 generalSection 2413 of title
			 38, United States Code, is amended to read as follows:
				
					2413.Prohibition on
				certain demonstrations and disruptions at cemeteries under control of the
				National Cemetery Administration and at Arlington National Cemetery
						(a)ProhibitionIt
				shall be unlawful for any person—
							(1)to carry out a
				demonstration on the property of a cemetery under the control of the National
				Cemetery Administration or on the property of Arlington National Cemetery
				unless the demonstration has been approved by the cemetery superintendent or
				the director of the property on which the cemetery is located; or
							(2)with respect to
				such a cemetery, to engage in an activity during the period beginning 120
				minutes before and ending 120 minutes after a funeral, memorial service, or
				ceremony is held, any part of which activity—
								(A)(i)takes place within the
				boundaries of such cemetery or takes place within 300 feet of the point of the
				intersection between—
										(I)the boundary of such cemetery; and
										(II)a road, pathway, or other route of
				ingress to or egress from such cemetery; and
										(ii)includes any individual willfully
				making or assisting in the making of any noise or diversion that is not part of
				such funeral, memorial service, or ceremony and that disturbs or tends to
				disturb the peace or good order of such funeral, memorial service, or ceremony;
				or
									(B)(i)is within 500 feet of
				the boundary of such cemetery; and
									(ii)includes any individual willfully
				and without proper authorization impeding or tending to impede the access to or
				egress from such cemetery or disrupting or tending to disrupt a funeral
				procession.
									(b)PenaltyAny
				person who violates subsection (a) shall be fined under title 18 or imprisoned
				not more than 2 years, or both.
						(c)Civil
				remedies(1)The district courts of
				the United States shall have jurisdiction—
								(A)to prevent and restrain violations of
				this section; and
								(B)for the adjudication of any claims for
				relief under this section.
								(2)The Attorney General of the United
				States may institute proceedings under this section.
							(3)Any person, including a surviving
				member of the deceased person's immediate family, who suffers injury as a
				result of conduct that violates this section may—
								(A)sue therefor in any appropriate United
				States district court or in any court of competent jurisdiction; and
								(B)recover damages as provided in
				subsection (d) and the cost of the suit, including reasonable attorneys’
				fees.
								(4)A final judgment or decree rendered
				in favor of the United States in any criminal proceeding brought by the United
				States under this section shall estop the defendant from denying the essential
				allegations of the criminal offense in any subsequent civil proceeding brought
				by a person or by the United States.
							(d)Actual and
				statutory damages(1)In addition to any
				penalty imposed under subsection (b), a violator of this section is liable in
				an action under subsection (c) for actual or statutory damages as provided in
				this subsection.
							(2)A person bringing an action under
				subsection (c)(3) may elect, at any time before final judgment is rendered, to
				recover the actual damages suffered by him or her as a result of the violation
				or, instead of actual damages, an award of statutory damages for each violation
				involved in the action.
							(3)The Attorney General under subsection
				(c)(2) is entitled to recover an award of statutory damages for each violation
				involved in the action notwithstanding any recovery under subsection
				(c)(3).
							(4)A court may award, as the court
				considers just, statutory damages in a sum of not less than $25,000 or more
				than $50,000 per violation.
							(e)Rebuttable
				presumptionIt shall be a rebuttable presumption that the
				violation of subsection (a)(2) was committed willfully for purposes of
				determining relief under this section if the violator, or a person acting in
				concert with the violator, did not have reasonable grounds to believe, either
				from the attention or publicity sought by the violator or other circumstance,
				that the conduct of such violator or person would not—
							(1)disturb or tend to
				disturb the peace or good order of such funeral, memorial service, or ceremony;
				or
							(2)impede or tend to
				impede the access to or egress from such funeral, memorial service, or
				ceremony; or
							(3)disrupt or tend to
				disrupt a funeral procession.
							(f)DefinitionsIn
				this section—
							(1)the term
				demonstration includes—
								(A)any picketing or
				similar conduct;
								(B)any oration,
				speech, use of sound amplification equipment or device, or similar conduct that
				is not part of a funeral, memorial service, or ceremony;
								(C)the display of any
				placard, banner, flag, or similar device, unless such a display is part of a
				funeral, memorial service, or ceremony; and
								(D)the distribution
				of any handbill, pamphlet, leaflet, or other written or printed matter other
				than a program distributed as part of a funeral, memorial service, or ceremony;
				and
								(2)the term
				immediate family shall have the same meaning given such term in
				section 115 of title
				18.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 24 of
			 such title is amended by striking the item relating to section 2413 and
			 inserting the following new item:
				
					
						2413. Prohibition on certain
				demonstrations and disruptions at cemeteries under control of the National
				Cemetery Administration and at Arlington National
				Cemetery.
					
					.
			
